DETAILED ACTION
Status of Claims
The following is an Allowability Notice for Application 17/525,491 in response to applicant’s filing of the application on 11/12/2021.  This application claims priority to Provisional Application 63/112,928, filed on 11/12/2020.    
Claims 1-20 are now pending and have been examined.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The independent claims of the Applicant’s invention recite methods for facilitating a loyalty rewards program in connection with a payment vehicle and inferring demographic and other attributes about the users based on the transaction information.  Payment card transactions between enrolled payment cardholders and enrolled merchants are tracked, the data including an identifier.  The transactions are received from a payment network for transaction settlement.  A dtabase of reward eligible transactions is created based on the tracked payment card transactions by cross-referencing the transactions with a database of enrolled merchants to identify those transactions and placing them aside as reward-eligible.  A rewards factor is applied to calculate a rewards amount.  A virtual payment card issuer is then instructed to apply a rewards amount for each reward eligible transaction to an account associated with the corresponding payment cardholder.  Transaction authorization requests are received from a virtual payment card issuer corresponding to the enrolled cardholder requesting to spend their rewards with their corresponding account.  Determining if the transaction if authorized based on the request occurring within a prescribed geographic area in which rewards can be spent with enrolled merchants.  If the geographic area is valid, an authorization is sent to the virtual card issuer.  Then, using an incentive application running on an enrolled payment cardholder device, enrolled cardholder information is captured that includes demographic information, brand interest information, or behavior information.  The device itself communicates via the application the information to the incentive system.  An enrolled cardholder attribute database is established based on the collected transaction information including entries that include at least one element that numerically express enrolled cardholder information and transaction information.  A matching algorithm is then applied to the attribute database to generate a prediction of one attribute of the first enrolled payment cardholder based on a similarity between one or more attributes with one or more enrolled payment cardholders.  The result is outputted from the application matching algorithm to the enrolled payment cardholder database.
The closest prior art found by the examiner contained generally all the elements found in the claims and more specifically most of the elements found in the claims, but the examiner could not formulate a reasonable obviousness rejection with the 4+ reference combinations needed.  Baker, et al., Patent No. 9,489,680, and Aloni, et al., Patent No. 9,430,773, both patents of assignee American Express, include a payment network, enrolled cardholders, and a loyalty program server.  The transaction information is received by the loyalty program.  Eligible transactions are matched to an offer database from enrolled merchants and eligible transactions are matched to the offers and the user is credited directly to their accounts.  There is no need for the user to present or use a loyalty program card or enter a number they simply complete the transaction with their payment card.  There is no secondary virtual payment card that the rewards are credited to, there is no geographic eligibility area, and there is no attribute inference and matching for adding new inferred attributed to users.  Bres, et al., Pre-Grant Publication No. 2008/0103968 A1 teaches rewards for a loyalty account based on transaction information, teaches a virtual payment card issued, and teaches transaction requests from the virtual payment card being authorized for the rewards to be used.  Kohli, Pre-Grant Publication No. 2019/0114666 A1 teaches rewards authorized for use based on geographic matching to an eligible reward area for a merchant.  Qi, et al., Pre-grant Publication No. 2021/0073849 A1 teaches transaction data being received from a payment network, comparing to data from a merchant, and issuing reward credits based on the eligibility of the transaction.  Other references were found that taught attribute matching to expand target segments of users such as lookalike matching.  It was less common to find references that added attributes to already existing users based on the profiles of other users when that user conducted a new transaction, although the concept was generally found.  In addition, the examiner is of the opinion that even if another reference were to be found that taught this particular limitation, a rejection of the current claims using another 3-4 references in addition, which is what the examiner found would be needed, would not be merited or be combinable in an obvious combination given the rationale that would be used to combine the references.  
Per Step 1 of the analysis, Independent claims 1 and 12 comply with 35 U.S.C. 101.  The claims are directed to a method, or process, which is a statutory category for patentability.  Further, in Step 2A, Prong 1 of the analysis the examiner could  identify an abstract idea in the claims.  The claims include multiple steps between parties in response to two series of transactions that could simply not be facilitated as a set of mental steps.  And, while the steps involve a business practice of conducting a sales activity, the steps would seem to go way beyond merely a routine and conventional business activity or a general conducting of a transaction.  Therefore, the examiner considers the claims to be eligible Therefore, the claims are considered eligible under Step 2A, Prong 1 of the analysis.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/LUIS A BROWN/Primary Examiner, Art Unit 3682